DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on February 02, 2021, wherein claims 7-10 have been filed, wherein, claims 7 and 9 have been amended and clam 10 have been newly added. Therefore claims 7-10 are pending and ready for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021, was filed with the  application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 7-9  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by 
Wang et al. (US 2011/0269492 A1), hereinafter, “Wang” 
	Regarding claims 7 and 9, Wang teaches: A terminal and a radio communication method for a terminal, comprising: a receiver that receives a physical downlink shared channel (PDSCH) that is scheduled by a physical downlink control channel (PDCCH) (Wang: fig 4 and fig 9, para [0054] A PDCCH 922 for CC 1 with the first transmission mode may be assigned to the first transmission mode search space beginning at the CCE location x. The PDCCH for CC 1 can provide the PDSCH 972 scheduling for CC 1. A PDCCH 924 for CC 2 600b with the first transmission mode may be assigned to the first transmission mode search space 950 at a CCE location after the PDCCH for CC 1. The PDCCH for CC 2 can provide the PDSCH 974 scheduling for CC 2, fig 14, para [0072], where, “the method and system for allocating a PDCCH to reduce a number of PDCCH candidates in a search space for carrier aggregation on a UE may be downloaded as a computer program product transferred from a server or eNode B to a requesting or wireless device”); and 
	a processor (Wang: fig 13, para [0071]), that, when the PDSCH overlaps a candidate resource for the PDCCH, assumes that the PDSCH is not mapped to the overlapping candidate resource in which the PDCCH is detected (Wang: fig 4, para , wherein the PDCCH is allowed to be mapped to a predetermined number of symbols at a beginning of a slot configured with 14 symbols (Wang: fig 4, para [0030], where, para [0030] “The CFI and the PDCCH can be illustrated by the example of FIG. 4. Subframe A 110a, including slot #0 120a and slot #1 120b, has a CFI 410 equal to one indicating the first column of OFDM symbols in a CC's subframe A are used for the PDCCH 420 and the remaining 13 columns of OFDM symbols (in short cyclic prefixing) are used for the PDSCH 430”, i.e., at the beginning 14 symbols are configured, See the exhibit below: 
	
    PNG
    media_image1.png
    420
    742
    media_image1.png
    Greyscale
 	based on the above mentioned exhibition, Subframe A is an overlapped region of 14 symbols of which first column is PDCCH for Subframe A, where, column 1 is not mapped with PDSCH because the RE is occupied with PDCCH  and PDSCH is mapped from 2nd to 14th symbol of the slot indicated by channel format indicator (CFI) 410, para [0043]).
	Regarding claim 8, Wang further teaches: The terminal according to claim 7, wherein when the PDSCH overlaps a candidate resource for the PDCCH (Wang: fig 6B, CC1  600a, where, PDCCH and PDSCH are overlapped, para [0034]), where, “the control region for CC 1 622a, the control region for CC 2 622b, and the control region for CC 3 622c can be contained in the PDCCH on CC 1 600a. The control region for CC 1 provides the scheduling for the PDSCH 632a on CC 1”), the processor assumes that the PDSCH is mapped to the overlapping candidate resource in which the PDCCH is not detected (Wang: fig 6B, para [0034], where, in 600b and in 600c, the PDCCH is not detected, hence implemented cross carrier scheduling, where, “the control region for CC 2 provides the scheduling for the PDSCH 632b on CC 2, and the control region for CC 3 provides the scheduling for the PDSCH 632c on CC 3. 3GPP LTE systems can provide for cross carrier scheduling of the PDSCH where the PDCCH is transmitted on a CC different from the CC transmitting the PDSCH”, i.e., PDCCH is not configured on CC2 and entire slot is mapped with PDSCH).
 	Regarding claim 10, Wang further teaches: The terminal according to claim 7, wherein the PDCCH is not placed over a whole system band (Wang: fig 6B, para [0034], where, “the control region for CC 2 provides the scheduling for the PDSCH 632b on CC 2, and the control region for CC 3 provides the scheduling for the PDSCH 632c on CC 3. 3GPP LTE systems can provide for cross carrier scheduling of the PDSCH where the PDCCH is transmitted on a CC different from the CC transmitting the PDSCH”, i.e., PDCCH is not configured on CC2 and entire slot is mapped with PDSCH).
Conclusion
Prior art/NPL that was considered but not applied in this rejection:
	(1) NPL: ERICSSON: "sPDCCH search space design", 3GPP DRAFT; R1-165293, 13 May 2016 (2016-05-13), XP051096743
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461